USAA 9800 Fredericksburg Road EAGLE San Antonio, TX 78288 LOGO R) August 26, 2011 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 RE:USAA MUTUAL FUNDS TRUST 1940 Act File No. 811-2429 Preliminary Proxy Materials Dear Sir or Madam: Pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, as amended (the Exchange Act), we enclose for filing on behalf of USAA Mutual Funds Trust (the Trust), the preliminary proxy materials (including a letter to shareholders and summary document, the notice of meeting, proxy statement, form of proxy, and form of notice and access) to be used in connection with a Special Meeting of Shareholders scheduled to be held in November 2011. This proxy statement covers proposals applicable to 47 series of the Trust. Each copy of the proxy statement and form of proxy has been marked "Preliminary Copy" in accordance with Rule 14a-6(e) under the Exchange Act. The purpose of the Special Meeting of Shareholders is to (1) elect the trustees of the Trust; and (2) approve a new advisory agreement between USAA Investment Management Company and the GNMA Trust. Pursuant to Rule 14a-6(b) under the Exchange Act, the Company represents that it intends to mail definitive copies of the proxy materials to shareholders on or about September 16, 2011. Should you have any questions with respect to this material, please call me at (210) 498-4103 or Jamie Whetzel at (210) 498-4628. Sincerely, /s/ Christopher P. Laia Christopher P. Laia Secretary USAA Mutual Funds Trust cc:K&L Gates LLP Enclosures
